Exhibit 10.6

April 13, 2011

ROBERT W. BAIRD & CO. INCORPORATED

PIPER JAFFRAY & CO.

As Representatives of the Several Underwriters

Identified in Schedule II Annexed Hereto

c/o Robert W. Baird & Co. Incorporated

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Ladies and Gentlemen:

Certain shareholders of Vera Bradley, Inc., an Indiana corporation (the
“Company”), named in Schedule I hereto (the “Selling Shareholders”), acting
severally and not jointly, propose to sell to the several Underwriters named in
Schedule II hereto (the “Underwriters”), subject to the terms and conditions
stated herein, an aggregate of 6,039,525 shares (the “Firm Shares”) of the
common stock, without par value, of the Company (the “Common Stock”), each
Selling Shareholder selling the number of Firm Shares set forth opposite such
Selling Shareholder’s name in Schedule I hereto.

The Selling Shareholders, acting severally and not jointly, also propose to sell
to the Underwriters, subject to the terms and conditions stated herein, up to an
additional 905,929 shares of common stock, without par value, of the Company in
the aggregate (the “Additional Shares”), each Selling Shareholder selling up to
the number of Additional Shares set forth opposite such Selling Shareholder’s
name in Schedule I hereto, if and to the extent that Robert W. Baird & Co.
Incorporated (“Baird”) and Piper Jaffray & Co. (together with Baird, the
“Representatives”), as representatives of the several Underwriters, shall have
determined to exercise, on behalf of the Underwriters, the right to purchase
such shares of common stock granted to the Underwriters in Section 3 hereof. The
Firm Shares and the Additional Shares are hereinafter collectively referred to
as the “Shares.”

The Company has prepared and filed, in accordance with the Securities Act of
1933, as amended (the “Securities Act”), and the rules and regulations
thereunder, with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-1 (registration no. 333-173277), including a
form of prospectus, relating to the public offering of the Shares (the
“Offering”). The effective date of such registration statement was accelerated
by the Commission and such registration statement became effective on April 8,
2011 pursuant to Rule 461 under the Securities Act. Such registration statement
was amended by post-effective amendment no. 1 thereto filed with the Commission
on the date of this Agreement and the registration statement as so amended
became effective on such date pursuant to Rule 462(d) under the Securities Act.
The registration statement, as amended at the time it last became effective,
including the exhibits and documents filed as part



--------------------------------------------------------------------------------

thereof and information contained in the prospectus filed as part of the
registration statement pursuant to Rule 424 or otherwise deemed to be part of
the registration statement pursuant to Rule 430A or 430C under the Securities
Act, is hereinafter referred to as the “Registration Statement.” If the Company
files an abbreviated registration statement to register additional shares of
Common Stock pursuant to Rule 462(b) under the Securities Act (the “Rule 462
Registration Statement”), then any reference herein to the term “Registration
Statement” shall be deemed to include the Rule 462 Registration Statement. The
Company also has filed with, or transmitted for filing to, or shall promptly
after the date of this Agreement file with or transmit for filing to, the
Commission pursuant to Rule 424(b) under the Act a final prospectus (in the form
first used to confirm sales of the Shares (or in the form first made available
to the Underwriters by the Company to meet requests of purchasers pursuant to
Rule 173 under the Securities Act), the “Prospectus”) that meets the
requirements of Section 10(a) of the Securities Act. The term “Preliminary
Prospectus,” as of any time, means any preliminary form of prospectus included
in the Registration Statement immediately prior to such time, or filed with the
Commission pursuant to Rule 424(a) under the Securities Act at such time, or
furnished to the Underwriters for delivery to prospective investors at such
time, that omits certain information as permitted by Rule 430A(a). The
“Preliminary Prospectus” without reference to a time means such Preliminary
Prospectus immediately prior to the Time of Sale (as defined below).

For purposes of this Agreement, “free writing prospectus” has the meaning set
forth in Rule 405 under the Securities Act; “Time of Sale Prospectus” means the
Preliminary Prospectus, together with the free writing prospectuses, if any,
each identified in Schedule III hereto (each, a “Permitted Free Writing
Prospectus”), and other information conveyed to purchasers of the Shares at or
prior to the Time of Sale as set forth in Schedule III hereto; “Time of Sale”
means 10:30 p.m. (Central Time) on the date of this Agreement; and “road show”
has the meaning set forth in Rule 433(h)(4) under the Securities Act.

1. Representations and Warranties of the Company. The Company represents and
warrants to and agrees with each of the Underwriters on the date hereof, on the
Closing Date and on each Option Closing Date, if any, that:

(a) The Registration Statement became effective on the date of this Agreement
under the Securities Act; no stop order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of the Preliminary
Prospectus or the Prospectus is in effect, and no proceedings for such purpose
are pending before or, to the knowledge of the Company, threatened by the
Commission.

(b) The Preliminary Prospectus filed as part of the Registration Statement or
pursuant to Rule 424 under the Securities Act, when so filed, complied in all
material respects with the Securities Act and the rules and regulations
thereunder (including, without limitation, Rule 424, 430A or 430C).

 

2



--------------------------------------------------------------------------------

(c) (i) The Registration Statement did not contain and, as amended or
supplemented, if applicable, will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; (ii) the Registration Statement
complies and, as amended or supplemented, if applicable, will comply in all
material respects with the Securities Act and the rules and regulations
thereunder; (iii) the Preliminary Prospectus did not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; (iv) the Preliminary Prospectus furnished to the
Underwriters for delivery to prospective investors complied in all material
respects with the Securities Act (including without limitation the requirements
of Section 10 of the Securities Act); (v) the Time of Sale Prospectus does not,
and, at the Time of Sale, at the Closing Date (as defined in Section 5) and, if
applicable, at each Option Closing Date (as defined in Section 3), the Time of
Sale Prospectus, as then amended or supplemented, if applicable, will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; (vi) each Permitted Free Writing
Prospectus does not conflict in any material respect with the information
contained in the Registration Statement, the Preliminary Prospectus, the Time of
Sale Prospectus or the Prospectus and was accompanied or preceded by the
then-most recent Preliminary Prospectus, to the extent required by Rule 433;
(vii) each road show, when considered together with the Time of Sale Prospectus,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and (viii) the
Prospectus, as of the date it is filed with the Commission pursuant to Rule
424(b), at the Closing Date and at each Option Closing Date, if any, will comply
in all material respects with the Securities Act (including without limitation
Section 10(a) of the Securities Act) and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the representations and warranties
set forth in this Section 1(c) do not apply to statements or omissions in the
Registration Statement, the Time of Sale Prospectus, the Preliminary Prospectus,
any Permitted Free Writing Prospectus, any road show or the Prospectus or any
amendments or supplements thereto based upon information relating to any
Underwriter furnished to the Company in writing by such Underwriter through the
Representatives expressly for use therein, it being agreed that the only
information furnished by the Underwriters to the Company expressly for use
therein are the name of each Underwriter and the number of Shares each
Underwriter has agreed to purchase as set forth in the table following the first
paragraph, the third sentence of the third paragraph, the second and third
sentences of the sixth paragraph, the seventh paragraph, the twelfth through the
eighteenth paragraph, the twenty-fifth paragraph and the first sentence of the
twenty-sixth paragraph, in each case in the “Underwriting” section of the
Preliminary Prospectus and the Prospectus (the “Underwriters’ Information”).

 

3



--------------------------------------------------------------------------------

(d) The accountants who certified the financial statements and supporting
schedules included in the Registration Statement are an independent registered
public accounting firm as required by the Securities Act and related
regulations.

(e) Prior to the execution of this Agreement, the Company has not, directly or
indirectly, offered or sold any Shares by means of any “prospectus” (within the
meaning of the Securities Act) or used any “prospectus” (within the meaning of
the Securities Act) in connection with the offer or sale of the Shares, in each
case other than the Preliminary Prospectus and/or the Permitted Free Writing
Prospectuses; the Company has not, directly or indirectly, prepared, used or
referred to any free writing prospectuses, without the prior written consent of
the Representatives, other than the Permitted Free Writing Prospectuses and road
shows furnished or presented to the Representatives before first use. Each
Permitted Free Writing Prospectus has been prepared, used or referred to in
compliance with Rules 164 and 433 under the Securities Act; assuming that such
Permitted Free Writing Prospectus is so sent or given after the Registration
Statement was filed with the Commission (and after such Permitted Free Writing
Prospectus was, if required pursuant to Rule 433(d) under the Securities Act,
filed with the Commission), the sending or giving, by any Underwriter, of any
Permitted Free Writing Prospectus will satisfy the provisions of Rule 164 and
Rule 433; the conditions set forth in Rule 433(b)(2) under the Securities Act
are satisfied, and the Registration Statement relating to the offering of the
Shares contemplated hereby, as initially filed with the Commission, includes a
prospectus that, other than by reason of Rule 433 or Rule 431 under the Act,
satisfies the requirements of Section 10 of the Act, including a price range
where required by rule; neither the Company nor the Underwriters are
disqualified, by reason of subsection (f) or (g) of Rule 164 under the Act, from
using, in connection with the offer and sale of the Shares, free writing
prospectuses pursuant to Rules 164 and 433 under the Act; and each Permitted
Free Writing Prospectus that the Company has filed, or is required to file,
pursuant to Rule 433(d) under the Securities Act or that was prepared by or
behalf of or used or referred to by the Company complies or will comply in all
material respects with the requirements of the Securities Act.

(f) The Company was not an “ineligible issuer” (as defined in Rule 405 under the
Securities Act) as of the eligibility determination date for purposes of Rules
164 and 433 under the Act with respect to the offering of the Shares
contemplated by the Registration Statement.

(g) The Shares are listed, and admitted and authorized for trading, on The
Nasdaq Global Select Market (the “Exchange”), and the Company has not received
any notice from the Exchange regarding the delisting of such shares from the
Exchange. To the Company’s knowledge, there are no affiliations or associations
between (i) any member of the Financial Industry Regulatory Authority (“FINRA”)
and (ii) the Company or any of its subsidiaries or any of their officers,
directors or 5% or greater security holders or any beneficial owner of the
Company’s or any of its subsidiaries’ unregistered equity securities that were
acquired at any time on or after the 180th day immediately preceding the date
that

 

4



--------------------------------------------------------------------------------

the Registration Statement was initially filed with the Commission, except as
disclosed in the Registration Statement (excluding the exhibits thereto), the
Time of Sale Prospectus and the Prospectus.

(h) The Company has been duly incorporated, is validly existing and in good
standing under the laws of the State of Indiana, has the corporate power and
authority to own its property and to conduct its business as described in the
Time of Sale Prospectus and is duly qualified to transact business and in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or to be in good standing would not
(i) have a material adverse effect on the assets, business, condition (financial
or otherwise) or results of operations of the Company and its subsidiaries,
taken as a whole, or (ii) prevent or materially interfere with consummation of
any of the transactions contemplated hereby or result in the delisting of shares
of Common Stock from the Exchange (the occurrence of any such effect,
prevention, interference or result described in the foregoing clause (i) or
(ii) being herein referred to as a “material adverse effect”).

(i) Each subsidiary of the Company has been duly organized, is validly existing
and in good standing under the laws of the jurisdiction of its organization, has
the power and authority to own its property and to conduct its business as
described in the Time of Sale Prospectus and is duly qualified to transact
business and in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except to the extent that the failure to be so qualified or to be in good
standing would not have a material adverse effect; all of the issued equity
securities of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
by the Company, free and clear of all liens, encumbrances, equities or claims,
except for such liens, encumbrances, equities and claims imposed by or pursuant
to the Amended and Restated Credit Agreement dated as of October 4, 2010 among
Vera Bradley Designs, Inc., certain lenders party thereto, and JPMorgan Chase
Bank, National Association, as Administrative Agent, filed as Exhibit 10.6 to
the Registration Statement (the “Credit Agreement”).

(j) This Agreement has been duly authorized, executed and delivered by the
Company.

(k) The authorized capital stock of the Company consists of 5,000,000 shares of
preferred stock, without par value, and 200,000,000 shares of Common Stock and
conforms and will conform to the description thereof contained in the Time of
Sale Prospectus and the Prospectus. Immediately after giving effect to the sales
contemplated by this Agreement, the outstanding capital stock of the Company
will be as set forth in the Time of Sale Prospectus and as will be set forth in
the Prospectus and will consist of 40,506,670 shares of Common Stock.

(l) All of the shares of Common Stock outstanding (including Shares to be sold
by the Selling Shareholders) are duly authorized, validly issued, fully paid

 

5



--------------------------------------------------------------------------------

and non-assessable, issued in compliance with applicable securities laws and not
issued in violation of or subject to any preemptive or similar rights.

(m) Neither the execution and delivery by the Company of, nor the performance by
the Company of its obligations under, this Agreement or any of the transactions
contemplated by this Agreement will conflict with, contravene, result in a
breach or violation of, or imposition of any lien, charge or encumbrance upon
any assets of the Company or any of its subsidiaries pursuant to, or constitute
a default under: (i) any statute, law, rule, regulation, judgment, order or
decree of any governmental body, regulatory or administrative agency or court
having jurisdiction over the Company or any subsidiary, if any such breach,
violation, lien, charge, encumbrance or default would be material in any
respect; (ii) the charter or bylaws (or other organizational documents) of the
Company or any of its subsidiaries; or (iii) any contract, agreement,
obligation, covenant or instrument to which the Company or any of its
subsidiaries (or any of their respective assets) is subject or bound, except
where a breach or other violation of any such contract, agreement, obligation,
covenant or instrument would have no material adverse effect.

(n) No approval, authorization, consent or order of or filing with any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency, or of or with any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the
Exchange), or approval of the Company’s shareholders, is required in connection
with the consummation of the transactions contemplated hereby, other than
(i) registration of the Shares under the Securities Act, which has been effected
(or, with respect to any Rule 462 Registration Statement, will be effected in
accordance Rule 462(b) under the Securities Act), (ii) any necessary
qualification under the securities or “blue sky” laws of the various
jurisdictions in which the Shares are being offered by the Underwriters or
(iii) under the FINRA Conduct Rules.

(o) There are no actions, suits, claims, investigations or proceedings pending
or, to the Company’s knowledge, threatened or contemplated to which the Company
or any of its subsidiaries or any of their respective directors or officers is
or would be a party or of which any of their respective properties is or would
be subject at law or in equity, before or by any federal, state, local or
foreign governmental or regulatory commission, board, body, authority or agency,
or before or by any self-regulatory organization or other non-governmental
regulatory authority (including, without limitation, the Exchange) (i) other
than any such action, suit, claim, investigation or proceeding accurately
described in the Time of Sale Prospectus that, if resolved adversely to the
Company or any of its subsidiaries, would not, individually or in the aggregate,
have a material adverse effect or (ii) that are required to be described in the
Time of Sale Prospectus and are not so described. There are no statutes or
regulations that are required by law to be described in the Registration
Statement or the Prospectus or to be filed as exhibits to the Registration
Statement that are not described or filed as required.

(p) The Company and its subsidiaries are not, and, after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof as

 

6



--------------------------------------------------------------------------------

described in the Prospectus, none of them will be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

(q) The financial statements included or incorporated by reference in the
Registration Statement, the Time of Sale Prospectus and the Prospectus, together
with the related notes and schedules, present fairly in all material respects
the consolidated financial position of the Company and its subsidiaries as of
the dates indicated, and the consolidated results of operations, cash flows and
changes in shareholders’ equity of the Company and its subsidiaries for the
periods specified and have been prepared in all material respects in compliance
with the requirements of the Securities Act and the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and conform in all material respects with
U.S. generally accepted accounting principles applied on a consistent basis
during the periods involved; the other financial data regarding the Company and
its subsidiaries contained or incorporated by reference in the Registration
Statement, the Time of Sale Prospectus and the Prospectus are accurately and
fairly presented in all material respects and are prepared on a basis consistent
with the financial statements and books and records of the Company and its
subsidiaries to which such data relate; there are no financial statements
(historical or pro forma) that are required to be included or incorporated by
reference in the Registration Statement, the Time of Sale Prospectus or the
Prospectus that are not included or incorporated by reference as required; and
the Company and its subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not described in the Time of Sale Prospectus and the Prospectus.

(r) All statistical or market-related data included or incorporated by reference
in the Time of Sale Prospectus, the Prospectus and the Permitted Free Writing
Prospectuses are based on or derived from sources that the Company reasonably
believes to be reliable and accurate, and the Company has obtained the written
consent to the use of such data from such sources to the extent required. Each
“forward-looking statement” (within the meaning of Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement, the Time of Sale Prospectus, the Prospectus and
the Permitted Free Writing Prospectuses has been made or reaffirmed with a
reasonable basis and in good faith. The projections included in the Registration
Statement, the Time of Sale Prospectus and the Prospectus (the “Projections”)
were made by the Company with a reasonable basis and in good faith and reflect
the Company’s good faith best estimate of the matters described therein. The
Projections were prepared by the Company based on reasonable assumptions,
including, among other things, (i) the Company’s anticipated future performance
after the consummation of the Offering and (ii) general business and economic
conditions. The Projections are based upon an analysis of the data available to
the Company, after due inquiry, at the time of the Projections.

(s) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic

 

7



--------------------------------------------------------------------------------

substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not have a material adverse effect. There are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities or any potential liabilities to
third parties) that would have a material adverse effect.

(t) Except as disclosed in the Time of Sale Prospectus, there are no contracts,
agreements or understandings between the Company and any person granting such
person the right to require the Company to file a registration statement under
the Securities Act with respect to any securities of the Company or to require
the Company to include such securities with the Shares registered pursuant to
the Registration Statement.

(u) There are no contracts or documents that are required by law to be described
in the Registration Statement or the Prospectus or to be filed as exhibits to
the Registration Statement and that have not been so described or filed as
required.

(v) Subsequent to the respective dates as of which information is given in each
of the Registration Statement, the Time of Sale Prospectus and the Prospectus,
(i) there has not occurred any material adverse change in, or any development of
which the Company is aware that could reasonably be expected to have a material
adverse effect on, the assets, business, condition (financial or otherwise),
management, operations or earnings of the Company and its subsidiaries, taken as
a whole, (ii) the Company and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction, (iii) the Company has not purchased any of its outstanding capital
stock, nor declared, paid or otherwise made any dividend or distribution of any
kind on its capital stock other than ordinary and customary dividends, and
(iv) there has not been any material change in the capital stock, short-term
debt or long-term debt of the Company and its subsidiaries, in each case except
as described in the Registration Statement, the Time of Sale Prospectus and the
Prospectus.

(w) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them that is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except (i) such as are described in the Time of Sale Prospectus or (ii) such as
arise under the Credit Agreement or otherwise and do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by

 

8



--------------------------------------------------------------------------------

the Company and its subsidiaries; and any real property and buildings held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries, in each case except as described
in the Time of Sale Prospectus.

(x) Each of the Company and its subsidiaries owns or possesses all inventions,
patent applications, patents, trademarks (both registered and unregistered),
trade names, service names, copyrights, trade secrets and other proprietary
information described in the Registration Statement, the Time of Sale Prospectus
and the Prospectus as being owned or licensed by it or that is necessary for the
conduct of, or material to, its businesses (collectively, the “Intellectual
Property”), and the Company is unaware of any claim to the contrary or any
challenge by any other person to the rights of the Company or any of its
subsidiaries with respect to the Intellectual Property, except for claims and
challenges disclosed in writing to the Representatives or that would not have a
material adverse effect and, if and to the extent material, disclosed in the
Time of Sale Prospectus. Neither the Company nor any of its subsidiaries has
received notice of a claim by any other person that the Company or any of its
subsidiaries has infringed or is infringing the intellectual property of such
other person, except for notices disclosed in writing to the Representatives or
that would not have a material adverse effect and, if and to the extent
material, as disclosed in the Time of Sale Prospectus.

(y) No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Time of Sale Prospectus, or, to
the knowledge of the Company, is imminent; and the Company is not aware of any
existing, threatened or imminent labor disturbance by the employees of any of
its principal suppliers, manufacturers or other contractors that, if it came to
fruition, would have a material adverse effect. Neither the Company nor any of
its subsidiaries is in violation of any provision of the Employee Retirement
Income Security Act of 1974, as amended, or the rules and regulations
promulgated thereunder, except for such violations as would have no material
adverse effect.

(z) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are adequate in the businesses in which they are engaged; and neither
the Company nor any of its subsidiaries has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a material adverse
effect.

(aa) Except as otherwise would not, individually or in the aggregate, have a
material adverse effect, the buildings, structures and equipment owned or used
by the Company and its subsidiaries are in good operating condition and repair
and have been reasonably maintained consistent with standards generally followed
in the industry (giving due account to the age and length of use, ordinary

 

9



--------------------------------------------------------------------------------

wear and tear excepted), are adequate and suitable for their present uses and,
in the case of buildings and other structures, are structurally sound.

(bb) The Company and its subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit that, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect.

(cc) No subsidiary of the Company is subject to any material direct or indirect
prohibition on paying any dividends to the Company, on making any other
distribution on such subsidiary’s capital stock, on repaying to the Company any
loans or advances to such subsidiary from the Company or on transferring any of
such subsidiary’s property or assets to the Company or any other subsidiary of
the Company, except as provided in the Credit Agreement and described in the
Time of Sale Prospectus.

(dd) The Company maintains “internal control over financial reporting” (as
defined in Rules 13a-15 and 15d-15 under the Exchange Act) in compliance in all
material respects with the requirements of the Exchange Act. The Company’s
internal control over financial reporting has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance in all material respects with generally accepted
accounting principles. Except as described in the Time of Sale Prospectus, since
the end of the Company’s most recent audited fiscal year there has been (i) no
significant deficiency or material weakness in the design or operation of the
Company’s internal control over financial reporting (whether or not remediated)
that is reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

(ee) The Company maintains “disclosure controls and procedures” (as such term is
defined in Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and principal financial officer by
others within those entities.

(ff) The Company complies in all material respects with all provisions of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
or implementing the provisions thereof (the “Sarbanes-Oxley-Act”) with which the
Company is required to comply as of the date of this Agreement. The Company is
actively taking steps to ensure that it will be in compliance in all

 

10



--------------------------------------------------------------------------------

material respects with provisions of the Sarbanes-Oxley Act that will become
applicable to the Company after the date of this Agreement.

(gg) Neither the Company nor any of its subsidiaries has sent or received any
communication regarding termination of, or intent not to renew, any of the
contracts or agreements referred to or described in the Time of Sale Prospectus
or the Prospectus, or referred to or described in, or filed as an exhibit to,
the Registration Statement that are material to the Company and its
subsidiaries, taken as a whole, and no such termination or non-renewal has been
threatened by the Company or any of its subsidiaries or, to the Company’s
knowledge, any other party to any such contract or agreement.

(hh) There are no business relationships or related party transactions involving
the Company or any subsidiary or any other person required to be described in
the most recent Preliminary Prospectus or the Prospectus that have not been
described as required.

(ii) All tax returns required to be filed by the Company or any of its
subsidiaries have been timely filed through the date hereof, and all taxes and
other assessments of a similar nature (whether imposed directly or through
withholding) including any interest, additions to tax or penalties applicable
thereto due or claimed to be due from such entities have been timely paid, other
than those being contested in good faith and for which adequate reserves have
been provided and other than those the payment of which would not have a
material adverse effect.

(jj) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by any such person of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder; and the Company and its subsidiaries have instituted and maintain
policies and procedures designed to ensure continued compliance therewith,
including, without limitation, a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity in all material respects with U.S. generally accepted
accounting principles and to maintain accountability for assets, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(kk) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with the Currency and Foreign Transactions
Reporting Act and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (commonly known
as the USA PATRIOT Act) and with all other applicable domestic and foreign
financial recordkeeping and reporting requirements, money

 

11



--------------------------------------------------------------------------------

laundering statutes and all rules, regulations and guidelines issued,
administered or enforced by any governmental agency thereunder (collectively,
the “Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency or any arbitrator involving the Company or any of
its subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(ll) None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer or affiliate of the Company or any of its
subsidiaries is currently subject to any sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”); and the
Company will not directly or indirectly use the proceeds of the Offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other individual or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(mm) Neither the Company nor any of its subsidiaries has sold, offered, offered
to sell, offered for sale or solicited an offer to buy any shares of Common
Stock or other equity securities during the six-month period immediately
preceding the date hereof, other than (i) such offers and solicitations as may
have been effected by any Underwriter on behalf of the Company in connection
with the Offering, (ii) such offers and solicitations as may have been effected
by any Underwriter on behalf of the Company in connection with the Company’s
initial public offering and (iii) such offers, solicitations and sales as have
been disclosed under Item 15 in Part II of the Registration Statement or the
Time of Sale Prospectus.

(nn) Neither the Company nor any of its subsidiaries nor any of their respective
directors, officers, affiliates or controlling persons has taken, directly or
indirectly, any action that will constitute, or has constituted, or designed to
cause or result in, or that might reasonably be expected to cause or result in,
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.

(oo) Except as disclosed in the Registration Statement and the Prospectus, the
Company has no lending or other business relationship with any bank or with any
lending affiliate of any Underwriter.

2. Representations and Warranties of the Selling Shareholders. Each Selling
Shareholder, severally and not jointly with the other Selling Shareholders,
represents and warrants to and agrees with each of the Underwriters on the date
hereof, on the Closing Date and on each Option Closing Date, if any, that:

(a) This Agreement has been duly authorized, executed and delivered by or on
behalf of such Selling Shareholder.

 

12



--------------------------------------------------------------------------------

(b) Neither the execution and delivery by such Selling Shareholder of, nor the
performance by such Selling Shareholder of its obligations under, this
Agreement, the Custody Agreement signed by such Selling Shareholder and Wells
Fargo Bank, N.A., as Custodian, relating to the deposit of the Shares to be sold
by such Selling Shareholder (the “Custody Agreement”) and the Power of Attorney
appointing certain individuals as such Selling Shareholder’s attorneys-in-fact
to the extent set forth therein, relating to the transactions contemplated
hereby and by the Registration Statement (the “Power of Attorney”), will
conflict with, contravene, result in a breach or violation of, or the imposition
of any lien, charge or encumbrance upon any assets of such Selling Shareholder
pursuant to, or constitute a default under, (i) any statute, law, rule,
regulation, judgment, order or decree of any governmental body, regulatory or
administrative agency or court having jurisdiction over such Selling Shareholder
if any such breach, violation, lien, charge, encumbrance or default would be
material in any respect, provided that no representation, warranty or agreement
is made in this clause (i) with respect to the antifraud provisions of federal
and state securities laws, (ii) the charter or bylaws (or other organizational
documents) of such Selling Shareholder, if the Selling Shareholder is other than
a natural person, or (iii) any contract, agreement, obligation, covenant or
instrument to which such Selling Shareholder (or any of her, his or its assets)
is subject or bound, except, in the case of this clause (iii), for such
conflicts, breaches, violations, impositions or defaults that would not
reasonably be expected to impair in any material respect the consummation of
such Selling Shareholder’s obligations under this Agreement, the Custody
Agreement or the Power of Attorney; and no consent, approval, authorization or
order of, or qualification with, any governmental body or agency is required for
the performance by such Selling Shareholder of her, his or its obligations under
this Agreement or the Custody Agreement or Power of Attorney of such Selling
Shareholder, except such as (i) may be required by the securities or “blue sky”
laws of the various jurisdictions in connection with the offer and sale of the
Shares and (ii) may have previously been made or obtained. Such
attorneys-in-fact have been authorized pursuant to the Power of Attorney to
execute and deliver this Agreement on behalf of such Selling Shareholder, and
the Custodian has been authorized to receive and acknowledge receipt of the
proceeds of sale of the Shares to be sold by such Selling Shareholder against
delivery thereof and otherwise act on behalf of such Selling Shareholder.

(c) All of the Shares to be sold by such Selling Shareholder pursuant to this
Agreement are held of record by such Selling Shareholder and are represented by
certificated securities in registered form of Common Stock. Such Selling
Shareholder is the beneficial owner of the number of shares of Common Stock
disclosed under “Principal and Selling Shareholders” in the Time of Sale
Prospectus and to be disclosed under that caption in the Prospectus as being
shares of capital stock of the Company owned beneficially by such Selling
Shareholder immediately prior to the Offering. Such Selling Shareholder will
have on the Closing Date and on each Option Closing Date, if any, valid and
marketable title to the number of Shares to be sold by such Selling Shareholder
under this Agreement, free and clear of all security interests, claims, liens,
equities or other encumbrances, except as provided in subsection (e) of this
Section. Such Selling Shareholder has on the date

 

13



--------------------------------------------------------------------------------

hereof, and will have on the Closing Date and on each Option Closing Date, if
any, the legal right and power, and all authorization and approval required by
law, to enter into this Agreement, the Custody Agreement and the Power of
Attorney and to sell, transfer and deliver the Shares to be sold by such Selling
Shareholder under this Agreement.

(d) The Custody Agreement and the Power of Attorney have been duly authorized,
executed and delivered by such Selling Shareholder and are the legal, valid and
binding agreements of such Selling Shareholder. A copy of each of the Custody
Agreement and Power of Attorney has been delivered to Baird.

(e) Not later than the close of business on the day after the date of this
Agreement, such Selling Shareholder will deposit in custody with the Custodian,
under the Custody Agreement, certificates in negotiable form evidencing such
Selling Shareholder’s shares of Common Stock to be sold as Shares by such
Selling Stockholder pursuant to this Agreement. Such Shares to be sold by such
Selling Stockholder are subject to the interests of the Company, the
Underwriters and the other Selling Shareholders; the arrangements made for such
custody, and the appointment of the Agent pursuant to the Power of Attorney, are
to that extent irrevocable; and the obligations of such Selling Shareholder
hereunder and under the Power of Attorney and the Custody Agreement shall not be
terminated except as provided in this Agreement, the Power of Attorney or the
Custody Agreement by any act of such Selling Shareholder, by operation of law,
whether, in the case of an individual Selling Shareholder, by the death or
incapacity of such Selling Shareholder, or, in the case of a trust or an estate,
by the death of the trustee or trustees or the executor or executors or the
termination of such trust or estate, or, in the case of a partnership,
corporation or limited liability company, by the dissolution, winding-up or
other event affecting the legal life of such entity, or by the occurrence of any
other event. If such Selling Shareholder is an individual and if such Selling
Shareholder should die or become incapacitated, or if any such trustee or
executor should die or become incapacitated, or if any such trust, estate,
partnership, corporation or limited liability company should be terminated, or
if any other event should occur before the delivery of such Selling
Shareholder’s Shares hereunder, then the documents evidencing such Selling
Shareholder’s Shares then on deposit with the Custodian shall be delivered by
the Custodian in accordance with the terms and conditions of this Agreement as
if such death, incapacity, termination or other event had not occurred,
regardless of whether or not the Custodian shall have received notice thereof.

(f) Upon payment for the Shares to be sold by such Selling Shareholder pursuant
to this Agreement, delivery of such Shares, as directed by the Underwriters, to
Cede & Co. (“Cede”) or such other nominee as may be designated by The Depository
Trust Company (“DTC”), registration of such Shares in the name of Cede or such
other nominee and the crediting of such Shares on the books of DTC to securities
accounts of the Underwriters (assuming that neither DTC nor any such Underwriter
has notice of any “adverse claim” (within the meaning of Section 8-102 of the
Uniform Commercial Code in effect in the State of New York (the “UCC”) to such
Shares), (i) DTC shall be a “protected

 

14



--------------------------------------------------------------------------------

purchaser” of such Shares (within the meaning of Section 8-303 of the UCC),
(ii) under Section 8-501 of the UCC, the Underwriters will acquire a valid
security entitlement in respect of such Shares, and (iii) no action based on any
“adverse claim” (within the meaning of 8-102 of the UCC) to such Shares may be
asserted against the Underwriters with respect to such security entitlement; for
purposes of this representation, warranty and agreement, such Selling
Shareholder may assume that, when such payment, delivery and crediting occur,
(w) the Selling Shareholders’ Shares will have been registered in the name of
Cede or another nominee designated by DTC, in each case on the Company’s share
registry in accordance with its charter, bylaws and applicable law, (x) DTC will
be registered as a “clearing corporation” (within the meaning of Section 8-102
of the UCC), and (y) appropriate entries to the accounts of each of the
Underwriters on the records of DTC will have been made pursuant to the UCC and
(z) DTC’s jurisdiction for purposes of Section 8-110 of the UCC is the State of
New York.

(g) Such Selling Shareholder has not, before the execution of this Agreement,
offered or sold any Shares by means of any “prospectus” (within the meaning of
the Securities Act) or used any “prospectus” (within the meaning of the
Securities Act) in connection with the offer or sale of the Shares, in each case
other than the then most recent Preliminary Prospectus.

(h) If such Selling Shareholder is a beneficial owner of 5% or more of the
outstanding common stock or of any other unregistered equity securities of the
Company or any of its subsidiaries acquired at any time on or after the 180th
day immediately preceding the date that the Registration Statement was initially
filed with the Commission, then such Selling Shareholder does not have any
association or affiliation with a member of FINRA.

(i) Such Selling Shareholder has not, directly or indirectly, taken any action
that will constitute, or has constituted, or designed to cause or result in, or
that might reasonably be expected to cause or result in, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.

(j) Such Selling Shareholder has reviewed the Registration Statement and the
Time of Sale Prospectus and, to the knowledge of such Selling Shareholder,
neither the Registration Statement, when it became effective under the
Securities Act, nor the Time of Sale Prospectus as then amended or supplemented,
if applicable, at the Closing Date, contained or will contain, respectively, any
untrue statement of a material fact or omitted or will omit, respectively, to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. Such
Selling Shareholder confirms the accuracy of the information concerning the
undersigned (i) contained in the Selling Shareholder’s questionnaire furnished
by the undersigned to the Company for purposes of filings with FINRA and (ii) as
set forth in the Registration Statement and the Time of Sale Prospectus under
the caption “Principal and Selling Shareholders.”

 

15



--------------------------------------------------------------------------------

(k) Except as disclosed in the Registration Statement and the Time of Sale
Prospectus and as will be disclosed in the Prospectus, such Selling Shareholder
does not have any contractual or other rights to have any securities registered
for sale by the Company under the Securities Act.

(l) Such Selling Shareholder has not prepared or had prepared on its behalf, or
used or referred to, any free writing prospectus and has not distributed any
written materials in connection with the Offering.

3. Agreements to Sell and Purchase. Each Selling Shareholder, severally and not
jointly, hereby agrees to sell the number of Shares set forth opposite such
Selling Shareholder’s name in Schedule I hereto to the Underwriters, severally
and not jointly, at a price of $41,434 per share (the “Purchase Price”), and
each Underwriter, upon the basis of the representations and warranties herein
contained, but subject to the conditions herein set forth, hereby agrees,
severally and not jointly, to purchase from each Selling Shareholder, at the
Purchase Price, the number of Firm Shares set forth opposite the name of such
Underwriter in Schedule II hereto (such Underwriter’s “Several Commitment”) that
bears the same proportion to the number of Firm Shares to be sold by each such
Selling Shareholder as the Underwriter’s Several Commitment bears to the total
number of Firm Shares, subject, in each case, to such adjustments as Baird in
its sole discretion shall make to eliminate any sales or purchases of fractional
shares.

Moreover, the Selling Shareholders, severally and not jointly, hereby agree to
sell up to an aggregate of 905,929 Additional Shares to the Underwriters,
severally and not jointly (each Selling Shareholder hereby agreeing to sell up
to the number of Additional Shares set forth opposite such Selling Shareholder’s
name in Schedule I hereto), at the Purchase Price, and the Underwriters, upon
the basis of the representations and warranties contained herein, but subject to
the terms and conditions herein set forth, shall have the right (but not the
obligation) to purchase, severally and not jointly, up to the Additional Shares,
at the Purchase Price. The Representatives may exercise this right on behalf of
the Underwriters in whole or from time to time in part by giving written notice
not later than 30 days after the date of this Agreement. Any exercise notice
shall specify the number of Additional Shares to be purchased by the
Underwriters and the date on which such shares are to be purchased. Each
purchase date must be at least one business day after the written notice is
given and may not be earlier than the Closing Date (as defined in Section 5) or
later than ten business days after the date of such notice. Additional Shares
may be purchased by the Underwriters solely for the purpose of covering
over-allotments made in connection with the offering of the Firm Shares. On each
day, if any, that Additional Shares are to be purchased (an “Option Closing
Date”), each Underwriter agrees, severally and not jointly, to purchase the
number of Additional Shares that bears the same proportion to the total number
of Additional Shares to be purchased on such Option Closing Date as the
Underwriter’s Several Commitment bears to the total number of Firm Shares,
subject, in each case, to such adjustments as Baird in its sole discretion shall
make to eliminate any sales or purchases of fractional shares.

 

16



--------------------------------------------------------------------------------

Each Selling Shareholder agrees to comply with the terms and conditions of the
Lock-Up Agreement that it has executed and delivered to the Representatives on
or before the date hereof, which Lock-Up Agreement was executed in substantially
the form of Exhibit D hereto.

Each Selling Shareholder agrees to advise the Representatives promptly, and, if
requested by the Representatives, to confirm such advice in writing, so long as
delivery of a prospectus relating to the Shares by an underwriter or dealer may
be required under the Securities Act, of any change in information contained in
the Registration Statement, the Time of Sale Prospectus or the Prospectus that
relates to such Selling Shareholder.

4. Terms of Public Offering. The Selling Shareholders are advised by the
Representatives that the Underwriters propose to make a public offering of their
respective portions of the Shares as soon after this Agreement has become
effective as in the Representatives’ judgment is advisable. The Selling
Shareholders are further advised by the Representatives that the Shares are to
be offered to the public initially at $43.50 per share (the “Public Offering
Price”) and to certain dealers selected by the Representatives at a price that
represents a concession not in excess of $1.24 per share under the Public
Offering Price, and that any Underwriter may allow, and such dealers may
re-allow, a concession, not in excess of $0.10 per share, to any Underwriter or
to certain other dealers.

5. Payment and Delivery. Payment for the Firm Shares to be sold by each Selling
Shareholder shall be made to such Selling Shareholder (or to accounts otherwise
designated by such Selling Shareholder and agreed to by the Underwriters) in
Federal or other funds immediately available in Chicago against delivery of such
Firm Shares for the respective accounts of the several Underwriters at
10:00 a.m., Central Time, on April 19, 2011 or at such other time on the same or
such other date as shall be agreed to by the parties hereto in writing. The time
and date of such payment are hereinafter referred to as the “Closing Date.”

Payment for any Additional Shares to be sold by each Selling Shareholder shall
be made to such Selling Shareholder (or to accounts otherwise designated by such
Selling Shareholder and agreed to by the Underwriters) in Federal or other funds
immediately available in Chicago against delivery of such Additional Shares for
the respective accounts of the several Underwriters at 10:00 a.m., Central Time,
on the date specified in the corresponding notice described in Section 3 or at
such other time on the same or on such other date, in any event not later than
May 13, 2011, as shall be designated in writing by the Representatives.

The Firm Shares and Additional Shares shall be registered in such names and in
such denominations as the Representatives shall request in writing not later
than one full business day prior to the Closing Date or the applicable Option
Closing Date, as the case may be. The Firm Shares and Additional Shares shall be
delivered to the Representatives on the Closing Date or an Option Closing Date,
as the case may be, for the respective accounts of the several Underwriters,
with any transfer

 

17



--------------------------------------------------------------------------------

taxes payable in connection with the transfer of the Shares to the Underwriters
duly paid, against payment of the Purchase Price therefor.

6. Conditions to the Underwriters’ Obligations. The several obligations of the
Underwriters are subject to the condition that all representations and
warranties on the part of the Company and each Selling Shareholder contained in
this Agreement are, on the date hereof, on the Closing Date and on each Option
Closing Date, if any, true and correct, the condition that the Company and the
Selling Shareholders have performed their respective obligations required to be
performed prior to the Closing Date or the Option Closing Date, as the case may
be, and the following further conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date and each Option Closing Date there shall not have occurred any
adverse change, or any development involving a prospective adverse change, in
the assets, business, condition (financial or otherwise), management, operations
or earnings of the Company and its subsidiaries, taken as a whole, from that set
forth in the Time of Sale Prospectus that makes it, in Baird’s judgment,
impracticable or inadvisable to offer or sell the Shares on the terms and in the
manner contemplated in the Time of Sale Prospectus.

(b) The Underwriters shall have received on the Closing Date and each Option
Closing Date, if any, a certificate, dated the Closing Date or such Option
Closing Date, as the case may be, and signed by the Chief Executive Officer and
Chief Financial Officer of the Company, to the effect that the representations
and warranties of the Company contained in this Agreement are true and correct
as of the Closing Date or such Option Closing Date, as the case may be, and that
the Company has complied with all of the agreements and satisfied all of the
conditions on its part to be performed or satisfied hereunder on or before the
Closing Date or such Option Closing Date, as the case may be. The delivery of
the certificate provided for in this Section 6(b) shall constitute a
representation and warranty of the Company as to the statements made in such
certificate.

(c) The Underwriters shall have received on the Closing Date and each Option
Closing Date, if any, a certificate, dated the Closing Date or such Options
Closing Date, as the case may be, and signed by each Selling Shareholder (or
such Selling Shareholder’s attorney-in-fact), to the effect that the
representations and warranties of such Selling Shareholder contained in this
Agreement are true and correct as of the Closing Date or such Option Closing
Date, as the case may be, and that such Selling Shareholder has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date or such Option
Closing Date, as the case may be. The delivery of the certificate provided for
in this Section 6(c) shall constitute a representation and warranty of each
Selling Shareholder as to the statements made in such certificate.

(d) The Underwriters shall have received on the Closing Date and each Option
Closing Date, if any, an opinion letter of Winston & Strawn LLP, counsel

 

18



--------------------------------------------------------------------------------

for the Company, dated the Closing Date or such Option Closing Date, as the case
may be, in form and substance reasonably satisfactory to counsel for the
Underwriters and to the effect set forth in Exhibit A-1 hereto. In rendering
such opinion, such counsel may rely as to matters of fact (but not as to legal
conclusions), to the extent it deems proper, on certificates of responsible
officers of the Company and its subsidiaries and of public officials. The
opinion of such counsel shall be rendered to the Underwriters at the request of
the Company and shall so state therein.

(e) The Underwriters shall have received on the Closing Date and each Option
Closing Date, if any, an opinion of Ice Miller LLP, counsel for the Company,
dated the Closing Date or such Option Closing Date, as the case may be, in form
and substance reasonably satisfactory to counsel for the Underwriters and to the
effect set forth in Exhibit A-2 hereto. In rendering such opinion, such counsel
may rely as to matters of fact (but not as to legal conclusions), to the extent
it deems proper, on certificates of responsible officers of the Company and its
subsidiaries and of public officials. The opinion of such counsel shall be
rendered to the Underwriters at the request of the Company and shall so state
therein.

(f) The Underwriters shall have received on the Closing Date and each Option
Closing Date, if any, opinions of counsel for all of the Selling Shareholders,
dated the Closing Date or such Option Closing Date, as the case may be, each in
form and substance reasonably satisfactory to counsel for the Underwriters and
to the effect set forth in Exhibit B hereto. In rendering such opinion, each
such counsel may rely as to matters of fact (but not as to legal conclusions),
to the extent they deem proper, on certificates of the Selling Shareholders. The
opinions of such counsel shall be rendered to the Underwriters at the request of
the Selling Shareholders and shall so state therein.

(g) The Underwriters shall have received on the Closing Date and each Option
Closing Date, if any, an opinion of Foley & Lardner LLP, counsel for the
Underwriters, dated the Closing Date or such Option Closing Date, as the case
may be, in form and substance satisfactory to the Underwriters. In rendering
such opinion, such counsel may rely as to matters of fact (but not as to legal
conclusions), to the extent they deem proper, on certificates of responsible
officers of the Company and its subsidiaries and of public officials.

(h) The Underwriters shall have received, on each of the date hereof, the
Closing Date and each Option Closing Date, if any, a letter dated the date
hereof, the Closing Date or the Option Closing Date, as the case may be, in form
and substance satisfactory to the Underwriters and PricewaterhouseCoopers LLP,
from PricewaterhouseCoopers LLP, independent public accountants, addressed to
the Underwriters and to the Company, containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained in the Registration Statement, the Time of Sale Prospectus

 

19



--------------------------------------------------------------------------------

and the Prospectus, provided that the letter delivered on the Closing Date shall
use a “cut-off date” not earlier than the date hereof.

(i) The Registration Statement, including any Rule 462(b) Registration
Statement, shall have become effective, and no stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto shall have been issued, and no order preventing or suspending the use of
any Preliminary Prospectus, the Time of Sale Prospectus or the Prospectus shall
have been issued, and no proceedings for any such purpose shall have been
instituted or shall be threatened by the Commission; no notice of objection of
the Commission to the use of the Registration Statement or any Preliminary
Prospectus, the Time of Sale Prospectus or the Prospectus shall have been
received; and all requests for additional information on the part of the
Commission shall have been complied with to Baird’s satisfaction.

(j) The Lock-Up Agreements, each substantially in the form of Exhibit D hereto,
between the Representatives, on the one hand, and each of the certain
shareholders, executive officers and directors of the Company identified on
Schedule IV to this Agreement, on the other hand, relating to sales and certain
other dispositions of shares of Common Stock or certain other securities,
delivered to the Representatives on or before the date hereof, shall be in full
force and effect on the Closing Date.

(k) FINRA shall not have raised any objection with respect to the fairness or
reasonableness of the underwriting, or other arrangements of the transactions,
contemplated hereby.

7. Covenants of the Company. The Company covenants with each Underwriter as
follows:

(a) To furnish to Baird, without charge, three signed copies of the Registration
Statement (including exhibits thereto) and for delivery to each other
Underwriter a conformed copy of the Registration Statement (without exhibits
thereto) and to furnish to the Representatives in Milwaukee, Wisconsin, without
charge, prior to 10:00 a.m. (Central Time) on the business day next succeeding
the date of this Agreement and during the period mentioned in Section 7(f) or
7(g) below, as many copies of the Time of Sale Prospectus, the Prospectus and
any supplements and amendments thereto or to the Registration Statement as Baird
may reasonably request.

(b) Before amending or supplementing the Registration Statement, the Time of
Sale Prospectus or the Prospectus, to furnish to Baird a copy of each such
proposed amendment or supplement and not to file any such proposed amendment or
supplement to which Baird reasonably objects, and to file with the Commission
within the applicable period specified in Rule 424(b) under the Securities Act
any prospectus required to be filed pursuant to such Rule.

 

20



--------------------------------------------------------------------------------

(c) To furnish to Baird a copy of each proposed free writing prospectus to be
prepared by or on behalf of, used by or referred to by the Company and not to
use or refer to any proposed free writing prospectus to which Baird reasonably
objects.

(d) Not to take any action that would result in an Underwriter or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of the
Underwriter that the Underwriter otherwise would not have been required to file
thereunder.

(e) To advise Baird promptly of any request by the Commission for amendments or
supplements to the Registration Statement, any Preliminary Prospectus or
Prospectus or for additional information with respect thereto, or of notice of
institution of proceedings for, or the entry of a stop order, suspending the
effectiveness of the Registration Statement or preventing or suspending the use
of any Preliminary Prospectus, the Time of Sale Prospectus or the Prospectus;
and, if the Commission should enter such a stop order, to use its commercially
reasonable best efforts to obtain the lifting or removal of such order as soon
as possible.

(f) If the Time of Sale Prospectus is being used to solicit offers to buy the
Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Underwriters,
it is necessary to amend or supplement the Time of Sale Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of Sale Prospectus as so amended or supplemented will not, in the
light of the circumstances when delivered to a prospective purchaser, be
misleading or so that the Time of Sale Prospectus, as amended or supplemented,
will no longer conflict with the Registration Statement, or so that the Time of
Sale Prospectus, as amended or supplemented, will comply with applicable law.

(g) If, during such period after the first date of the Offering as in the
opinion of counsel for the Underwriters the Prospectus (or, in lieu thereof, the
notice referred to in Rule 173(a) under the Securities Act) is required by law
to be delivered in connection with sales by an Underwriter or dealer, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Prospectus in order to make the statements therein, in the light
of the circumstances when the Prospectus (or, in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the
Underwriters, it is necessary to amend or supplement the Prospectus to comply
with applicable law, forthwith to prepare, file

 

21



--------------------------------------------------------------------------------

with the Commission and furnish, at its own expense, to the Underwriters and to
the dealers (whose names and addresses the Representatives will furnish to the
Company) to which Shares may have been sold by the Representatives on behalf of
the Underwriters and to any other dealers upon request, either amendments or
supplements to the Prospectus so that the statements in the Prospectus as so
amended or supplemented will not, in the light of the circumstances when the
Prospectus (or, in lieu thereof, the notice referred to in Rule 173(a) under the
Securities Act) is delivered to a purchaser, be misleading or so that the
Prospectus, as amended or supplemented, will comply with applicable law.

(h) If, at or after the time this Agreement is executed and delivered, it is
necessary or appropriate for a post-effective amendment to the Registration
Statement, or a Rule 462 Registration Statement, to be filed with the Commission
and become effective before the Shares may be sold, the Company will use
commercially reasonable efforts to cause such post-effective amendment or such
Registration Statement to be filed and become effective, and will pay any
applicable fees in accordance with the Securities Act, as soon as possible; and
the Company will advise the Representatives promptly and, if requested by the
Representatives, will confirm such advice in writing, (i) when such
post-effective amendment or such Registration Statement has become effective
and, (ii) if Rule 430A or 430C under the Securities Act is used, when the
Prospectus is filed with the Commission pursuant to Rule 424(b) under the
Securities Act (which the Company agrees to file in a timely manner in
accordance with such Rules).

(i) To file in a timely manner all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus for so long as the delivery of a prospectus (or, in
lieu thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required in connection with the offering or sale of the Shares.

(j) Promptly to furnish such information or to take such action as Baird may
request and otherwise to qualify the Shares for offer and sale under the
securities or “blue sky” laws of such states and other jurisdictions (domestic
and foreign) as Baird shall reasonably request, and to comply with such laws so
as to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Shares;
provided, however, that the Company shall not be required to qualify as a
foreign corporation or to file a consent to service of process in any
jurisdiction (excluding service of process with respect to the offer and sale of
the Shares); and to promptly advise Baird of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Shares
for offer or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

(k) To make generally available to the Company’s security holders and to the
Representatives as soon as practicable an earning statement covering a period of
at least twelve months beginning after the effective date of the Registration

 

22



--------------------------------------------------------------------------------

Statement (as defined in Rule 158(c) under the Securities Act), which shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.

(l) During the period commencing on the date hereof and ending ninety days after
the date of the Prospectus, and without the prior written consent of Baird on
behalf of the Underwriters, not to (i) offer, sell, pledge, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend or otherwise transfer
or dispose of, directly or indirectly, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise, (iii) file any registration statement with the Commission relating to
the offering of any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock or (iv) publicly announce an
intention to effect any transaction specified in clause (i), (ii) or (iii). The
restrictions contained in the preceding sentence shall not apply to (i) the
Shares to be sold hereunder, (ii) the grant of options to purchase shares of
Common Stock or restricted shares or restricted stock units pursuant to an
employee benefit plan under the terms of such plan in effect on the date hereof,
provided, in the case of stock options, that the exercise price is not less than
fair market value on the grant date, (iii) the issuance by the Company of shares
of Common Stock upon the exercise of an option outstanding on the date hereof
(and of which the Representatives have been advised in writing before the date
hereof), (iv) the filing of a registration statement on Form S-8 relating to
shares of Common Stock issued under any employee benefit plan under the terms of
such plan in effect on the date hereof or (v) the issuance of shares of Common
Stock in connection with the acquisition of another company in an amount not to
exceed 10% of the total shares of Common Stock outstanding immediately following
such issuance. Notwithstanding the foregoing, if (1) during the last 17 days of
the ninety-day restricted period the Company issues an earnings release or
announces material news or a material event relating to the Company occurs, or
(2) prior to the expiration of the ninety-day restricted period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the ninety-day restricted period, then the
restrictions imposed by this subsection of this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the announcement of the material news or the occurrence of
the material event unless waived by Baird. The Company shall promptly notify
Baird of any earnings release, news or event that may give rise to an extension
of the initial ninety-day restricted period.

(m) To prepare, if Baird so reasonably requests, a final term sheet relating to
the Offering, containing only information that describes the final terms of the
Offering in a form consented to by Baird, and to file such final term sheet
within the period required by Rule 433(d)(5)(ii) under the Securities Act
following the date that the final terms have been established for the Offering.

 

23



--------------------------------------------------------------------------------

(n) To comply with Rule 433(d) under the Securities Act (without reliance on
Rule 164(b) under the Act) and with Rule 433(g) under the Securities Act.

(o) Not to take, directly or indirectly, any action that will constitute, or has
constituted, or designed to cause or result in, or that might reasonably be
expected to cause or result in, the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the Shares.

(p) Not, at any time at or after the execution of this Agreement, to offer or
sell any Shares by means of any “prospectus” (within the meaning of the
Securities Act) or use any “prospectus” (within the meaning of the Securities
Act) in connection with the offer or sale of the Shares, except in each case
other than the Prospectus.

(q) To maintain a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Common Stock.

8. Expenses. Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all expenses incident to the performance of its obligations under
this Agreement, including: (i) the fees, disbursements and expenses of the
Company’s counsel and the Company’s accountants in connection with the
registration and delivery of the Shares under the Securities Act and all other
fees or expenses in connection with the preparation and filing of the
Registration Statement, any Preliminary Prospectus, the Time of Sale Prospectus,
the Prospectus, any free writing prospectus prepared by or on behalf of, used by
or referred to by the Company and amendments and supplements to any of the
foregoing, including all printing costs associated therewith, and the mailing
and delivering of copies thereof to the Underwriters and dealers, in the
quantities hereinabove specified, (ii) all costs and expenses related to the
transfer and delivery of the Shares to the Underwriters, including any transfer
or other taxes payable thereon, (iii) the cost of printing or producing any
securities or “blue sky” memorandum in connection with the offer and sale of the
Shares under the securities laws of the jurisdictions in which the Shares may be
offered or sold and all expenses in connection with the qualification of the
Shares for offer and sale under such securities laws as provided in Section 7(j)
hereof, including filing fees and the reasonable fees and disbursements of
counsel for the Underwriters, in connection with such qualification and in
connection with any Blue Sky or Legal Investment memorandum, (iv) all filing
fees and the reasonable fees and disbursements of counsel to the Underwriters
incurred in connection with the review and qualification of the offering of the
Shares by FINRA, (v) all costs and expenses incident to listing the Shares on
the Exchange, (vi) the cost of printing certificates representing the Shares,
(vii) the costs and charges of any transfer agent, registrar or depositary,
(viii) the costs and expenses of the Company relating to investor presentations
on any road show undertaken in connection with the marketing of the Offering,
including, without limitation, expenses associated with the preparation or
dissemination of any road show, expenses associated with the

 

24



--------------------------------------------------------------------------------

production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company and the travel, food and lodging expenses of the
representatives and officers of the Company and any such consultants (but not
the travel, food and lodging expenses of the Underwriters, except that the
Company will pay half of the costs and expenses of any private air travel used
on any such road show), (ix) the document production charges and expenses
associated with printing this Agreement, (x) all expenses in connection with any
offer and sale of the Shares outside of the United States, including filing fees
and the reasonable fees and disbursements of counsel for the Underwriters in
connection with offers and sales outside of the United States, and (xi) all
other costs and expenses incident to the performance of the obligations of the
Company hereunder for which provision is not otherwise made in this Section;
provided, however, that the liability of the Company for reasonable fees and
disbursements of counsel for the Underwriters pursuant to clauses (iii),
(iv) and (x) shall not exceed $15,000 in the aggregate.

Whether or not the sale of the Shares provided for herein is consummated, each
Selling Shareholder, severally and not jointly, will pay or cause to be paid all
costs and expenses incident to the performance of such Selling Shareholder’s
obligations hereunder that are not otherwise specifically provided for in this
Section 8, including (i) any fees and expenses of counsel for and other advisors
to such Selling Shareholder and (ii) all expenses and taxes incident to the sale
and delivery of the Shares to be sold by such Selling Shareholder to the
Underwriters hereunder.

Except as expressly set forth herein, the Underwriters will pay all of their own
costs and expenses, including fees and disbursements of their counsel, stock
transfer taxes payable on resale of any of the Shares by them and any
advertising expenses (including road show expenses incurred by their personnel)
connected with any offers they may make. Notwithstanding the above, if the sale
of the Shares provided for herein is not consummated because any condition to
the obligations of the Underwriters set forth in Section 6 (other than
subsection (g) or (l) thereof) is not satisfied or because of any refusal,
inability or failure on the part of the Company to perform any obligation or
covenant hereunder or to comply with any provision hereof (other than by reason
of a default by any of the Underwriters), then the Company will reimburse the
Underwriters or such Underwriters as have so terminated this Agreement with
respect to themselves, severally, through Baird on demand for all out-of-pocket
expenses (including reasonable fees and disbursements of counsel) reasonably
incurred by such Underwriters in connection with this Agreement or in
furtherance of the Offering.

The provisions of this Section shall not supersede or otherwise affect any
agreement that the Selling Shareholders may otherwise have for the allocation of
such expenses among themselves.

9. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls any Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of any Underwriter within the meaning of
Rule 405

 

25



--------------------------------------------------------------------------------

under the Securities Act from and against any and all losses, claims, damages
and liabilities, including actions and other proceedings in respect thereof and
including, without limitation, any legal or other expenses reasonably incurred
in connection with defending or investigating any such claim, action or other
proceeding (any of the foregoing being a “Loss”), caused by, arising from or
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or any amendment thereof, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Prospectus, the Time of Sale Prospectus, any issuer
free writing prospectus as defined in Rule 433(h) under the Securities Act, any
issuer information that the Company has filed, or is required to file, pursuant
to Rule 433(d) of the Securities Act, any road show not constituting a free
writing prospectus, or the Prospectus or any amendment or supplement thereto, or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the Company shall not be liable under this Section 9(a) to the extent that
Losses are caused by, arise out of or are based upon any such untrue statement
or omission or alleged untrue statement or omission made therein in reliance
upon and in conformity with information relating to any Underwriter furnished to
the Company in writing by such Underwriter through the Representatives expressly
for use therein, it being agreed that the only information furnished by the
Underwriters to the Company expressly for use therein is the Underwriters’
Information.

(b) Each Selling Shareholder agrees, severally and not jointly, to indemnify and
hold harmless each Underwriter, each person, if any, who controls any
Underwriter within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of any Underwriter within the
meaning of Rule 405 under the Securities Act from and against any and all Losses
caused by, arising from or based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
amendment thereof, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (ii) any untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Prospectus, the Time of Sale
Prospectus, any issuer free writing prospectus as defined in Rule 433(h) under
the Securities Act, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which there were made, not misleading, in each case to the extent, but only to
the extent, that such untrue statement or omission or alleged untrue statement
or omission was made therein in reliance upon and in conformity with information
relating to such Selling Shareholder furnished in writing by or on behalf of
such Selling Shareholder expressly for use therein. The Underwriters and each
Selling Shareholder agree that the indemnity agreement contained in this clause
(b) shall not apply to amounts paid in settlement of any Loss if such settlement
is effected without the consent of

 

26



--------------------------------------------------------------------------------

such Selling Shareholder. The liability of each Selling Shareholder under this
Section 9(b) shall be limited to an amount equal to the net proceeds (before
expenses) from the Offering received by such Selling Shareholder under this
Agreement.

(c) Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Selling Shareholders, the directors of the Company,
the officers of the Company who sign the Registration Statement and each person,
if any, who controls the Company or any Selling Shareholder within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act
from and against any and all Losses caused by, arising from or based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or any amendment thereof, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Prospectus, the Time of Sale Prospectus, any issuer
free writing prospectus as defined in Rule 433(h) under the Securities Act, any
Company information that the Company has filed, or is required to file, pursuant
to Rule 433(d) of the Securities Act, any road show not constituting a free
writing prospectus, or the Prospectus or any amendment or supplement thereto, or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which there were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission or
alleged untrue statement or omission was made therein in reliance upon and in
conformity with information relating to such Underwriter furnished to the
Company in writing by such Underwriter through the Representatives expressly for
use therein, it being agreed that the only information furnished by the
Underwriters to the Company expressly for use therein is the Underwriters’
Information.

(d) In case any claim, action or other proceeding (including any governmental
investigation) shall be instituted involving any person in respect of which
indemnity may be sought pursuant to subsection (a), (b) or (c) of this
Section 9, such person (the “indemnified party”) shall promptly notify the
person against whom such indemnity may be sought (the “indemnifying party”) in
writing, and the indemnifying party, upon request of the indemnified party,
shall retain counsel satisfactory to the indemnified party to represent the
indemnified party and any others the indemnifying party may designate in such
proceeding and shall pay the reasonable fees and disbursements of such counsel
related to such proceeding. In any such proceeding, any indemnified party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have agreed to the retention
of such counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that the indemnifying party shall not, in respect of the legal

 

27



--------------------------------------------------------------------------------

expenses of any indemnified party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for (i) the fees and expenses of
more than one separate law firm (in addition to any local counsel) for all
Underwriters and all persons, if any, who control any Underwriter within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act or who are affiliates of any Underwriter within the meaning of Rule 405
under the Securities Act, (ii) the fees and expenses of more than one separate
law firm (in addition to any local counsel) for the Company, its directors, its
officers who sign the Registration Statement and each person, if any, who
controls the Company within the meaning of either such Section and (iii) the
fees and expenses of more than one separate law firm (in addition to any local
counsel) for all Selling Shareholders and all persons, if any, who control any
Selling Shareholder within the meaning of either such Section, and that all such
fees and expenses shall be reimbursed as they are incurred. In the case of any
such separate law firm for the Underwriters and such control persons and
affiliates of any Underwriters, such law firm shall be designated in writing by
Baird. In the case of any such separate law firm for the Company, and such
directors, officers and control persons of the Company, such law firm shall be
designated in writing by the Company. In the case of any such separate law firm
for the Selling Shareholders and such control persons of any Selling
Shareholders, such law firm shall be designated in writing by the persons named
as attorneys-in-fact for the Selling Shareholders under the Powers of Attorney.
The indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but, if settled with such consent or if
there be a final judgment for the plaintiff that is not timely appealed or is
not capable of being appealed, then the indemnifying party agrees to indemnify
the indemnified party from and against any Loss by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on Losses that are the subject matter of such proceeding.

(e) To the extent the indemnification provided for in subsections (a), (b) and
(c) of this Section 9 is unavailable to an indemnified party or insufficient in
respect of any Losses referred to therein, then each indemnifying party under
such subsection, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such Losses (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Selling Shareholders on the
one hand and the Underwriters on the other hand from the Offering or, (ii) if
the allocation provided by clause (i) of this subsection (e) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in such clause (i) but also the relative fault of
the Company and the Selling Shareholders on the one hand and of the Underwriters
on the other hand in connection with the statements or omissions that resulted
in such Losses, as well as any other relevant equitable considerations. The
relative benefits received by the

 

28



--------------------------------------------------------------------------------

Company and the Selling Shareholders on the one hand and the Underwriters on the
other hand in connection with the Offering shall be deemed to be in the same
respective proportions as the net proceeds from the Offering (before deducting
expenses) received by the Company and the Selling Shareholders on the one hand
and the total underwriting discounts and commissions received by the
Underwriters on the other hand, in each case as set forth in the table on the
cover of the Prospectus, bear to the aggregate Public Offering Price of the
Shares. The relative fault of the Company and the Selling Shareholders on the
one hand and the Underwriters on the other hand shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and the Selling Shareholders or
by the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Underwriters’ respective obligations to contribute pursuant to this
Section 9 are several, in proportion to the respective number of Shares they
have purchased hereunder, and not joint. The liability of each Selling
Shareholder under the contribution agreement contained in this subsection shall
be limited to an amount equal to the net proceeds (before expenses) from the
Offering received by such Selling Shareholder under this Agreement.
Notwithstanding the foregoing provisions of this subsection (e), no Selling
Shareholder shall be required to contribute unless such Selling Shareholder
would have had indemnification obligations pursuant to Section 9(b) above.

(f) The Selling Shareholders and the Underwriters agree that it would not be
just or equitable if contribution pursuant to this Section 9 were determined by
pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 9(e). Notwithstanding the
provisions of this Section 9, no Underwriter shall be required to contribute any
amount in excess of the amount by which the total price at which the Shares
underwritten by it and distributed to the public were offered to the public
exceeds the amount of any damages that such Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 9 are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any indemnified party at law or in equity.

10. Termination. Baird, in its absolute discretion, may terminate this Agreement
by notice given to the Company and the Selling Shareholders at any time on or
before the Closing Date or, with respect to the Additional Shares only, after
the Closing Date and on or before an Option Closing Date (a) if trading
generally shall have been suspended or materially limited or minimum or maximum
prices for trading have been fixed, or maximum ranges for prices have been
required, on the New York Stock Exchange or the Exchange, (b) if trading of any
securities of the Company shall have been suspended or materially limited by the
Commission or the Exchange, (c) if a material disruption in securities
settlement, payment or clearance

 

29



--------------------------------------------------------------------------------

services in the United States or Europe shall have occurred, (d) if any
moratorium or material limitation on commercial banking activities shall have
been declared by Federal, Illinois or New York state authorities or (e) if there
shall have occurred any outbreak or escalation of hostilities, act of terrorism
involving the United States or declaration by the United States of a national
emergency or war, or if there shall have occurred any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere, and if the effect of any such event specified in this
clause (e) is to make it, in Baird’s judgment, impracticable or inadvisable to
offer or sell the Shares on the terms and in the manner contemplated in the Time
of Sale Prospectus.

11. Effectiveness; Default by One or More of the Underwriters. This Agreement
shall become effective upon the execution and delivery hereof by the parties
hereto.

If, on the Closing Date or an Option Closing Date, as the case may be, any one
or more of the Underwriters shall fail or refuse to purchase Shares that it has
or they have agreed to purchase hereunder on such date, and the aggregate number
of Shares that such defaulting Underwriter or Underwriters agreed but failed or
refused to purchase is not more than one-tenth of the aggregate number of the
Shares to be purchased on such date, then the other Underwriters shall be
obligated severally in the proportions that the number of Firm Shares set forth
opposite their respective names in Schedule II bears to the aggregate number of
Firm Shares set forth opposite the names of all such non-defaulting
Underwriters, or in such other proportions as Baird may specify, to purchase the
Shares that such defaulting Underwriter or Underwriters agreed but failed or
refused to purchase on such date; provided, however, that, that in no event
shall the number of Shares that any Underwriter has agreed to purchase pursuant
to this Agreement be increased pursuant to this Section 11 by an amount in
excess of one-tenth of such number of Shares without the written consent of such
Underwriter. If, on the Closing Date, any Underwriter or Underwriters shall fail
or refuse to purchase Firm Shares and the aggregate number of Firm Shares with
respect to which such default occurs is more than one-tenth of the aggregate
number of Firm Shares to be purchased on such date, and arrangements
satisfactory to Baird, the Company and the Selling Shareholders for the purchase
of such Firm Shares are not made within 36 hours after such default, then this
Agreement shall terminate without liability on the part of any non-defaulting
Underwriter, the Company or the Selling Shareholders. In any such case either
Baird or the relevant Selling Shareholders shall have the right to postpone the
Closing Date, but in no event for longer than seven days, in order that the
required changes, if any, in the Registration Statement, in the Time of Sale
Prospectus, in the Prospectus and in any other documents or arrangements may be
effected. If, on an Option Closing Date, any Underwriter or Underwriters shall
fail or refuse to purchase Additional Shares and the aggregate number of
Additional Shares with respect to which such default occurs is more than
one-tenth of the aggregate number of Additional Shares to be purchased on such
Option Closing Date, then the non-defaulting Underwriters shall have the right
(but not the obligation) to purchase, in such proportion as may be agreed upon
among them, all of the Additional Shares to be sold on such Option Closing Date.
If the non-defaulting Underwriters do not exercise their right to purchase the
Additional Shares,

 

30



--------------------------------------------------------------------------------

then this Agreement shall terminate without liability on the part of any
non-defaulting Underwriter, the Company or the Selling Shareholders. Any action
taken under this Section shall not relieve any defaulting Underwriter from
liability in respect of any default of such Underwriter under this Agreement.

12. Default by One or More of the Selling Shareholders. If a Selling Shareholder
shall fail or refuse on the Closing Date or an Option Closing Date, as the case
may be, to sell and deliver the number of Shares that such Selling Shareholder
is obligated to sell hereunder, and if the remaining Selling Shareholders do not
exercise the right, hereby granted, to increase, pro rata or otherwise, the
number of Shares to be sold by them hereunder to the total number to be sold by
all Selling Shareholders as set forth in Schedule I hereto, then the
Underwriters may, at the option of Baird, by notice from Baird to the Company
and the non-defaulting Shareholders, either (i) terminate this Agreement without
liability on the fault of any non-defaulting party or (ii) elect to purchase the
Shares that the non-defaulting Selling Shareholders have agreed to sell
hereunder. In any such case either Baird or the relevant Selling Shareholders
shall have the right to postpone the Closing Date or the Option Delivery Date,
as the case may be, but in no event for longer than seven days, in order that
the required changes, if any, in the Registration Statement, in the Time of Sale
Prospectus, in the Prospectus and in any other documents or arrangements may be
effected. Any action taken under this Section shall not relieve any defaulting
Selling Shareholder from liability in respect of any default of such Selling
Shareholder under this Agreement.

13. Representations and Indemnities to Survive. All representations, warranties,
covenants and other agreements contained in this Agreement or in certificates of
officers of the Company or any of its subsidiaries or of the Selling
Shareholders or any attorney-in-fact for any of the Selling Shareholders
submitted pursuant hereto shall remain operative and in full force and effect,
regardless of any investigation made by or on behalf of any Underwriter, any
Selling Shareholder or the Company or any of the officers, directors,
controlling persons, affiliates or others referred to in Section 9 hereof and
will survive delivery of and payment for the Shares. The provisions of this
Section 13 and of Sections 1, 8, 9, 19 and 20 hereof shall survive any
termination or cancellation of this Agreement.

14. Intended Beneficiaries. This Agreement shall inure to the benefit of and be
binding upon the Underwriters, the Company and the Selling Shareholders and
their respective successors. No purchaser of Shares from any Underwriter shall
be deemed to be a successor by reason merely of such purchase. Nothing expressed
or mentioned in this Agreement is intended or shall be construed to give any
individual or entity, other than the Underwriters, the Company and the Selling
Shareholders and their respective successors, and the controlling persons,
affiliates, officers and directors referred to in Section 9 and their heirs and
legal representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement is
intended to be for the sole and exclusive benefit of the Underwriters, the
Company and the Selling Shareholders and their respective successors, and said
controlling persons, affiliates, officers and directors and their heirs and
legal representatives, and for the benefit of no one else.

 

31



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement evidences the entire agreement between the
Company and the Selling Shareholders, on the one hand, and the Underwriters, on
the other hand, with respect to the preparation of the Registration Statement,
any Preliminary Prospectus, the Time of Sale Prospectus, the Prospectus, the
conduct of the Offering and the purchase and sale of the Shares. Any prior
agreement among some or all of the parties to this Agreement is superseded by
this Agreement to the extent it is inconsistent with this Agreement.

16. No Advisory or Fiduciary Relationship. The Company and the Selling
Shareholders acknowledge that in connection with the Offering: (i) the
Underwriters have acted at arm’s length, as principals, are not agents or
advisors of and owe no fiduciary duties to the Company, any of its subsidiaries,
any Selling Shareholder, any other shareholder or any affiliate, creditor or
employee of the Company (irrespective of whether an Underwriter has advised or
is currently advising the Company or any other such individual or entity on
other matters); (ii) the Underwriters owe the Company and the Selling
Shareholders only those duties and obligations set forth in this Agreement;
(iii) the Underwriters may have interests that differ from those of the Company
and the Selling Shareholders; and (iv) the Underwriters have not provided any
legal, accounting, regulatory or tax advice with respect to the Offering and the
Company, and each of the Selling Shareholders has consulted its, her or his
respective legal, accounting, regulatory and tax advisors to the extent that it,
she or he deemed appropriate. Each of the Company and the Selling Shareholders
waives, to the full extent permitted by applicable law, any claims it may have
against the Underwriters arising from an alleged breach of fiduciary duty in
connection with the Offering.

17. Partial Unenforceability. The invalidity or unenforceability of any Section,
subsection, paragraph, clause or other provision of this Agreement shall not
affect the validity or enforceability of any other Section, subsection,
paragraph, clause or other provision hereof. If any Section, subsection,
paragraph, clause or other provision of this Agreement is for any reason
determined to be invalid or unenforceable, then there shall be deemed to be made
such minor changes (and only such minor changes) as are necessary to make the
remainder of this Agreement valid and enforceable.

18. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. A facsimile signature shall,
for all purposes, have the same force and legal effect as an original signature
on this Agreement.

19. TRIAL BY JURY. THE COMPANY (ON ITS BEHALF AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ON BEHALF OF ITS SUBSIDIARIES, SHAREHOLDERS AND AFFILIATES),
EACH OF THE SELLING SHAREHOLDERS AND EACH OF THE UNDERWRITERS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING

 

32



--------------------------------------------------------------------------------

TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

20. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO ITS CHOICE
OF LAW PROVISIONS.

21. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS OTHERWISE
SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO CHICAGO TIME.

22. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

23. Notices. All communications hereunder shall be in writing and effective only
upon receipt shall be delivered, mailed or sent to the parties as follows:

(a) If to the Underwriters, to:

Christopher J. Sciortino

Robert W. Baird & Co. Incorporated

227 West Monroe Street

Suite 2100

Chicago, IL 60606

Fax: (312) 609-4949

(with a copy to)

Legal Department

Robert W. Baird & Co. Incorporated

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Fax: (414) 298-7800

(with a copy, which shall not constitute notice, to)

Patrick Daugherty

Foley & Lardner LLP

321 N. Clark Street

Chicago, IL 60654-5313

Fax: (312) 832-4700

(b) If to the Company, to:

 

33



--------------------------------------------------------------------------------

Michael C. Ray

Chief Executive Officer

Vera Bradley, Inc.

2208 Production Road

Fort Wayne, IN 46808

Fax: (800) 975-8372

(with a copy, which shall not constitute notice, to)

Steven J. Gavin

Winston & Strawn LLP

35 West Wacker Drive

Chicago, IL 60601

Fax: (312) 558-5700

(c) If to the Selling Shareholders (other than The Chicago Community
Foundation), to each of them by name at:

Vera Bradley, Inc.

2208 Production Road

Fort Wayne, IN 46808

Fax: (800) 975-8372

(with a copy, which shall not constitute notice, to)

Steven J. Gavin

Winston & Strawn LLP

35 West Wacker Drive

Chicago, IL 60601

Fax: (312) 558-5700

(d) If to The Chicago Community Foundation as a Selling Shareholder, to it by
name at:

The Chicago Community Foundation

111 East Wacker Drive, Suite 1400

Chicago, IL 60601

Attention: Treasurer

Fax: (312) 616-7955

(with a copy, which shall not constitute notice, to)

David A. Schuette

Mayer Brown LLP

71 South Wacker Drive

Chicago, IL 60606

Fax: (312) 701-7711

 

34



--------------------------------------------------------------------------------

Very truly yours, VERA BRADLEY, INC.

By:

 

/s/ Michael C. Ray

      Michael C. Ray       Chief Executive Officer The Selling Shareholders
named in Schedule I hereto, acting severally

By:

 

/s/ Jeffrey A. Blade

      Jeffrey A. Blade       Attorney-in-Fact

Accepted as of the date hereof:

ROBERT W. BAIRD & CO. INCORPORATED

PIPER JAFFRAY & CO.

 

By:  

Robert W. Baird & Co. Incorporated

Acting on behalf of the Representatives

and the other several Underwriters

named in Schedule II hereto

  By:  

/s/ Gary R. Placek

  Name:   Gary R. Placek   Title:   Director

 

35



--------------------------------------------------------------------------------

SCHEDULE I

 

Selling Shareholder    Number of Firm
Shares To Be Sold      Number of
Additional Shares
To Be Sold  

Barbara B. Baekgaard 2009 Grantor Retained Annuity Trust

     2,289,000         343,350   

Michael C. Ray

     86,700         13,005   

C. Roddy Mann

     2,600         390   

Jill A. Nichols

     360,000         54,000   

David O. Thompson

     4,100         615   

David R. Traylor

     16,000         2,400   

Matthew C. Wojewuczki

     5,560         834   

Patricia R. Miller

     650,484         97,572   

Patricia R. Miller 2007 Annuity Trust

     927,525         139,129   

Patricia R. Miller 2009 Annuity Trust

     947,826         142,174   

The Chicago Community Foundation

     494,730         74,210   

Kimberly F. Colby

     255,000         38,250   

Total:

     6,039,525         905,929   



--------------------------------------------------------------------------------

SCHEDULE II

 

Underwriter

   Number of Firm Shares
To Be Purchased      Number of Additional  Shares
To Be Purchased  

Robert W. Baird & Co. Incorporated

     3,019,762         452,965   

Piper Jaffray & Co.

     1,449,486         217,423   

Wells Fargo Securities, LLC

     724,743         108,711   

KeyBanc Capital Markets Inc.

     422,767         63,415   

Lazard Capital Markets LLC

     422,767         63,415   

Total:

     6,039,525         905,929   



--------------------------------------------------------------------------------

SCHEDULE III

Time of Sale Prospectus

 

1. Preliminary Prospectus dated April 8, 2011

 

2. Bona fide electronic road show as defined in Rule 433(h)(5) under the
Securities Act

 

3. The following orally communicated pricing information:

Number of Firm Shares to be Sold by Selling Shareholders: 6,039,525

Number of Additional Shares to be Sold by Selling Shareholders: 905,929

Offering size (Firm Shares only): $262,719,337

Public offering price per share: $43.50

Underwriting discount per share: $2.066

Proceeds, before expenses, to the Selling Shareholders: $41.434 per share

Proceeds, before expenses, to the Selling Shareholders: $250,241,678 in total

Discount by underwriters to dealers (selling concession): $1.24 per share

Discount by dealers to other brokers and dealers (reallowance): $0.10 per share

Time of Sale: 10:30 p.m. (Central Time)

Closing date: April 19, 2011



--------------------------------------------------------------------------------

SCHEDULE IV

Shareholders, Executive Officers and Directors

Subject to Lock-up Agreements

Barbara B. Baekgaard

Barbara B. Baekgaard 2009 Grantor Retained Annuity Trust

Robert J. Hall

John E. Kyees

Edward M. Schmults

Patricia R. Miller

Patricia R. Miller 2007 Annuity Trust

Miller 2007 Dynasty Trust

Patricia R. Miller 2009 Annuity Trust

P. Michael Miller

Michael C. Ray

Michael Ray 2009 Grantor Retained Annuity Trust

Kimberly F. Colby

Colby Gift Trust

Colby 2009 Annuity Trust

Jill A. Nichols

Jeffrey A. Blade

C. Roddy Mann

Matthew C. Wojewuczki

David O. Thompson

David R. Traylor

The Chicago Community Foundation



--------------------------------------------------------------------------------

EXHIBIT A-1

SUBSTANCE OF LETTER OF WINSTON & STRAWN LLP TO BE

DELIVERED PURSUANT TO SECTION 6(D)

1. The Underwriting Agreement has been duly authorized, executed and delivered
by the Company.

2. Neither the execution and delivery by the Company of, nor the performance by
the Company of its obligations under, the Underwriting Agreement: (a) violates
any judgment, order or decree of any governmental body, regulatory or
administrative agency or court having jurisdiction over the Company, known to us
and applicable to the Company; (b) violates any Illinois or Federal statute,
law, rule or regulation applicable to the Company that in our experience is
typically applicable to transactions of the type contemplated by the
Underwriting Agreement (except we express no opinion as to any law that might be
violated by any misrepresentation or omission or fraudulent act); (c) breaches
or results in a default under any contract, agreement or instrument filed as an
exhibit to the Registration Statement (collectively, the “Applicable
Documents”); or (d) causes the creation of any security interest in or lien upon
(other than any security interest or lien granted under, or created by, the
Underwriting Agreement) any property of the Company or any of its subsidiaries
pursuant to any of the Applicable Documents. We express no opinion, however, as
to whether the execution and delivery of the Underwriting Agreement by the
Company, or the performance by the Company of its obligations thereunder, will
breach or result in a default under any covenant, restriction or provision with
respect to financial ratios or tests or any aspect of the financial condition or
results of operations of the Company or any of its subsidiaries.

3. No approval, authorization, consent or order of or filing with any
governmental or regulatory body or authority of the United States of America is
required for the execution and delivery of the Underwriting Agreement by the
Company or the consummation of the transactions under the Underwriting
Agreement, except (a) such as may be required by the securities or “blue sky”
laws of the various jurisdictions in which the Shares are being offered by the
Underwriters and (b) those that have been obtained or made and are in full force
and effect.

4. The statements summarizing or describing legal matters or proceedings
included in the Registration Statement, the Time of Sale Prospectus and the
Prospectus under the captions “Shares Eligible for Future Sale” and “Certain
Material U.S. Federal Income Tax Consequences to Non-U.S. Holders,” insofar as
they purport to constitute a summary of or describe laws referred to therein,
fairly summarize such laws in all material respects.

5. To our knowledge, there are no material actions, suits, claims,
investigations or proceedings pending or threatened to which the Company or any
of its subsidiaries is or would be a party or to which any of their respective
properties is



--------------------------------------------------------------------------------

or would be subject that are required to be described in the Registration
Statement or the Prospectus and are not so described therein.

6. The Company is not, and, immediately after giving effect to the offering and
sale of the Shares and the application of the proceeds thereof as described in
the Prospectus, will not be, required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.

7. To our knowledge, there are no contracts or documents that are required by
law to be described in the Registration Statement or the Prospectus or to be
filed as exhibits to the Registration Statement and that have not been so
described or filed as required.

8. The Registration Statement, the Time of Sale Prospectus and the Prospectus
appear on their face to be appropriately responsive in all material respects to
the requirements of the Securities Act and the applicable rules and regulations
of the Commission thereunder, except that (a) we express no opinion as to the
financial statements, including the notes and schedules thereto, and other
financial and statistical data derived therefrom included in the Registration
Statement or omitted therefrom and (b) we express no opinion or other assurance
as to the accuracy, completeness or fairness of the statements contained in the
Registration Statement, the Time of Sale Prospectus and the Prospectus (except
to the extent specified in paragraph 4 above and in the paragraph below).

We participated in conferences with representatives of the Company and with
representatives of its independent accountants, at which conferences the
contents of the Registration Statement, the Time of Sale Prospectus and the
Prospectus and any amendment and supplement thereto and related matters were
discussed. Although we did not independently verify such information and are not
passing upon and do not assume any responsibility for the accuracy, completeness
or fairness of the statements contained in the Registration Statement, Time of
Sale Prospectus or Prospectus (except to the extent specified in paragraph 4
above), on the basis of the foregoing no facts have come to our attention to
cause us to believe, nor do we believe, that (1) the Registration Statement
(other than the financial statements and related schedules and notes thereto and
the other financial and statistical data included therein or omitted therefrom,
as to which we express no belief), at the time of its effective date, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (2) the Time of Sale Prospectus (other than the financial statements
and related schedules and notes thereto and the other financial and statistical
data included therein or omitted therefrom, as to which we express no belief),
at the Time of Sale, contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading or (3) the
Prospectus (other than the financial statements and related schedules and notes
thereto and the other financial and statistical data included therein or omitted
therefrom, as to which we express no belief), as of its date and as of the
Closing

 

2



--------------------------------------------------------------------------------

Date, contained or contains any untrue statement of a material fact or omitted
or omits to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

3



--------------------------------------------------------------------------------

EXHIBIT A-2

SUBSTANCE OF LETTER OF ICE MILLER LLP TO BE DELIVERED

PURSUANT TO SECTION 6(E)

(i) The Company is a corporation duly incorporated and validly existing under
the laws of the State of Indiana, for which the most recent required biennial
report has been filed with the Secretary of State and no Articles of Dissolution
with respect thereto appear as filed in the Secretary of State’s records;

(ii) The Company has all requisite corporate power and corporate authority under
Indiana law to own its property and to conduct its business as described in the
Time of Sale Prospectus;

(iii) Either the Company or a subsidiary of the Company is qualified, in good
standing and authorized to transact business as a foreign corporation in the
states of Alabama, Arizona, California, Colorado, Connecticut, Delaware,
Florida, Georgia, Hawaii, Illinois, Indiana, Kansas, Maryland, Massachusetts,
Michigan, New Jersey, New York, North Carolina, Ohio, Rhode Island, Tennessee,
Texas, Virginia, Washington and Wisconsin;

(iv) The total number of shares of capital stock that the Company has the
authority to issue is 205,000,000, of which 200,000,000 are designated as common
stock and 5,000,000 are designated as preferred stock. All of the outstanding
shares of common stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable, and none of them were issued in
violation of any preemptive or similar rights under Indiana law or the Company’s
Articles of Incorporation or Bylaws or, to our knowledge, any agreement or
instrument to which the Company is a party;

(v) The issued and outstanding capital stock of the Company immediately prior to
the Offering is as stated in the “Principal and Selling Shareholders” section of
the Registration Statement, the Time of Sale Prospectus and the Prospectus;

(vi) The execution and delivery by the Company of the Underwriting Agreement and
the performance by the Company of its obligations thereunder will not conflict
with or violate or result in a breach of any of the provisions of, or constitute
a default under, or result in the creation or imposition of a lien, charge or
encumbrance upon any of the properties or assets of the Company pursuant to, any
material contract or agreement to which the Company is a party or by which any
of its properties is bound. For the purposes of this opinion, “material contract
or agreement” means any of the agreements filed by the Company as exhibits to
the Registration Statement;

(vii) The execution and delivery by the Company of the Underwriting Agreement do
not and the performance by the Company of its obligations



--------------------------------------------------------------------------------

thereunder will not (a) violate any provision of the Articles of Incorporation
or Bylaws of the Company, (b) conflict with or violate any judgment, order,
writ, injunction or decree known to us that is binding on the, or (c) conflict
with or violate any law, rule or regulation of the State of Indiana, presently
in effect, which is binding on the Company. The opinion expressed in clause
(c) is limited to those laws, rules and regulations that a lawyer exercising
customary professional diligence in like transactions would reasonably recognize
as being applicable to the Company and the transactions contemplated by the
Underwriting Agreement;

(viii) The consummation by the Company of the transactions contemplated by the
Underwriting Agreement will not require the Company to obtain the consent or
approval of or authorization by, or to make any registration or filing with, any
governmental authority or regulatory body of the State of Indiana except (a) any
approvals and actions that already have been obtained or taken and (b) those
necessary for compliance with Indiana state securities laws; provided, however,
that this opinion is exclusive of filings associated with Indiana income tax
laws, to the extent required in the Underwriting Agreement, as to which we
express no opinion; and

(ix) The statements summarizing or describing legal matters or the Articles of
Incorporation or Bylaws of the Company included in the Registration Statement,
the Time of Sale Prospectus and the Prospectus under the captions “Risk Factors
– Risks Related to the Securities Markets and Ownership of our Common Stock”,
“Management – Limitation of Liability and Indemnification of Officers and
Directors”, “Certain Relationships and Related Party Transactions –
Indemnification Agreements and Directors and Officers Liability Insurance” and
“Description of Capital Stock”, insofar as they purport to constitute a summary
or describe certain provisions of Indiana law or the Articles of Incorporation
or Bylaws of the Company, are accurate in all material respects.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

SUBSTANCE OF LETTER OF COUNSEL FOR THE SELLING

SHAREHOLDERS TO BE DELIVERED PURSUANT TO SECTION 6(F)

1. The Underwriting Agreement has been duly authorized, executed and delivered
by or on behalf of the Selling Shareholders.

2. The execution and delivery of the Underwriting Agreement and the Custody
Agreement and the Power of Attorney of each Selling Shareholder (collectively,
the “Transaction Documents”) and the performance by the Selling Shareholders of
their obligations under the Transaction Documents (including, without
limitation, the sale of the Selling Shareholders’ Shares by the Selling
Shareholders pursuant to the Underwriting Agreement) will not, with respect to
each Selling Shareholder: (a) violate any judgment, order or decree applicable
to such Selling Shareholder and known to us; (b) violate any Illinois or Federal
statute, law, rule or regulation applicable to such Selling Shareholder that in
our experience is typically applicable to transactions of the type contemplated
by the Transaction Documents (except we express no opinion as to any law that
might be violated by any misrepresentation or omission or fraudulent act);
(c) violate any provision of the charter or bylaws (or other organizational
documents) as currently in effect of such Selling Shareholder, if the Selling
Shareholder is other than a natural person; or (d) breach or result in a default
under any contract, agreement, obligation, covenant or instrument to which such
Selling Shareholder (or any of her, his or its assets) is subject or bound and
has been identified to us by such Selling Shareholder in the attached
Certificate, except, in the case of this clause (d), for such breaches or
defaults that would not reasonably be expected to impair in any material respect
the consummation of such Selling Shareholder’s obligations under the Transaction
Documents; and no consent, approval, authorization or order of, or qualification
with, any Illinois or Federal governmental body or agency is required for the
performance by such Selling Shareholder of her, his or its obligations under the
Transaction Documents, except such as (i) may be required by the securities or
“blue sky” laws of the various jurisdictions in connection with the offer and
sale of the Shares or (ii) may have previously been made or obtained.

3. The Custody Agreement and the Power of Attorney of each Selling Shareholder
have been duly authorized, executed and delivered by such Selling Shareholder
and constitute valid and binding agreements of such Selling Shareholder in
accordance with their terms; and

4. Upon payment for the Selling Shareholders’ Shares pursuant to the
Underwriting Agreement, delivery of such Shares, as directed by the
Underwriters, to Cede or such other nominee as may be designated by DTC,
registration of such Shares in the name of Cede or such other nominee and the
crediting of such Shares on the books of DTC to securities accounts of the
Underwriters (assuming that neither DTC nor any such Underwriter has notice of
any “adverse claim” within the meaning of Section 8-102 of the Uniform
Commercial Code in effect in the State of



--------------------------------------------------------------------------------

New York (the “UCC”) to such Shares), (A) DTC shall be a “protected purchaser”
of such Shares within the meaning of Section 8-303 of the UCC, (B) under
Section 8-501 of the UCC, the Underwriters will acquire a valid security
entitlement in respect of such Shares, and (C) no action based on any “adverse
claim” (within the meaning of Section 8-102 of the UCC) to such Shares may be
asserted against the Underwriters with respect to such security entitlement; in
giving this opinion, such counsel may assume that, when such payment, delivery
and crediting occur, (w) the Selling Shareholders’ Shares will have been
registered in the name of Cede or another nominee designated by DTC, in each
case on the Company’s share registry in accordance with its charter, bylaws and
applicable law, (x) DTC will be registered as a “clearing corporation” within
the meaning of Section 8-102 of the UCC, (y) appropriate entries to the accounts
of the several Underwriters on the records of DTC will have been made pursuant
to the UCC and (z) DTC’s jurisdiction for purposes of Section 8-110 of the UCC
is the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT D

LOCK-UP AGREEMENT

            , 2011

ROBERT W. BAIRD & CO. INCORPORATED

PIPER JAFFRAY & CO.

c/o Robert W. Baird & Co. Incorporated

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Ladies and Gentlemen:

The undersigned understands that Robert W. Baird & Co. Incorporated (“Baird”)
and Piper Jaffray & Co. (together, the “Representatives”) propose to enter into
an Underwriting Agreement (the “Underwriting Agreement”) with Vera Bradley,
Inc., an Indiana corporation (the “Company”), providing for the public offering
(the “Public Offering”) by the several Underwriters (the “Underwriters”),
including the Representatives, of certain shares (the “Shares”) of common stock,
without par value, of the Company (the “Common Stock”) pursuant to a
Registration Statement on Form S-1 (the “Registration Statement”) filed with the
Securities and Exchange Commission (the “Commission”).

To induce the Underwriters that may participate in the Public Offering to
continue their efforts in connection with the Public Offering, the undersigned
hereby agrees that, without the prior written consent of Baird on behalf of the
Underwriters, it will not, during the period commencing on the date hereof and
ending 90 days after the date of the final prospectus relating to the Public
Offering (the “Restricted Period”), (1) offer, sell, pledge, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend or otherwise transfer
or dispose of, directly or indirectly, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
(2) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of the Common Stock,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise, or (3) publicly announce an intention to effect any transaction
specified in clause (1) or (2). The foregoing sentence shall not apply to
(a) transactions relating to shares of Common Stock or other securities acquired
in open market transactions after the completion of the Public Offering,
provided that no filing under Section 16(a) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), shall be required or shall be voluntarily
made in connection with subsequent sales of Common Stock or other securities
acquired in such open market transactions, (b) transfers or distributions of
shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock to any trust, partnership, limited liability
company or other entity for the direct or indirect



--------------------------------------------------------------------------------

benefit of the undersigned or the immediate family of the undersigned (and, for
purposes of this agreement, “immediate family” shall consist of any natural
person related by blood, marriage or adoption, but not more remote than first
cousin), (c) transfers of shares of Common Stock or any security convertible
into or exercisable or exchangeable for Common Stock as a bona fide gift,
(d) transfers by will or intestate succession to the undersigned’s family or to
a trust, the beneficiaries of which are exclusively the undersigned or members
of the undersigned’s family, (e) transfers, if the undersigned is not a natural
person, to any partners, members or shareholders of the undersigned or to any
entity that is directly or indirectly controlled by, or is under common control
with, the undersigned; (f) transfers, if the undersigned is not a natural
person, to any corporation or other entity that directly or indirectly owns the
entire equity interest in the undersigned (the “Parent Entity”) or to any direct
or indirect wholly-owned subsidiary of the Parent Entity, (g) transfers, if the
undersigned is not a natural person, to any investment fund or other entity
controlled or managed by the undersigned, (h) transfers to the Company; or
(i) exercises of options to purchase Common Stock granted by the Company,
previously disclosed to the Representatives and outstanding on the date hereof;
provided that, in the case of any transfer pursuant to clause (b), (c), (d),
(e), (f) or (g), (1) each transferee shall sign and deliver a Lock-Up Agreement
substantially in the form of this agreement and (2) no filing under
Section 16(a) of the Exchange Act, reporting a reduction in beneficial ownership
of shares of Common Stock, shall be required or shall be voluntarily made during
the Restricted Period. In addition, the undersigned agrees that, without the
prior written consent of Baird on behalf of the Underwriters, it will not,
during the Restricted Period, make any demand for or exercise any right with
respect to the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock. The
undersigned also agrees and consents to the entry of stop-transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s shares of Common Stock except in compliance with the foregoing
restrictions.

Notwithstanding anything to the contrary herein, the undersigned shall be
permitted to establish a contract, instruction or plan that complies with the
requirements of Rule 10b5-1(c)(1) under the Exchange Act (a “10b5-1 Plan”) at
any time during the Restricted Period; provided that, prior to the expiration of
the Restricted Period, (i) the undersigned shall not transfer any of the Common
Stock or other securities convertible into Common Stock under such 10b5-1 Plan
and (ii) no public announcement or disclosure of entry into such 10b5-1 Plan is
made or required to be made, including any filing with the Commission under
Section 13 or Section 16 of the Exchange Act.

Notwithstanding the foregoing paragraph, the undersigned may, if the undersigned
is a Selling Shareholder (as such term is defined in the Underwriting
Agreement), transfer shares of Common Stock or any securities convertible into
or exercisable or exchangeable for Common Stock to the Underwriters in the
Public Offering.

 

2



--------------------------------------------------------------------------------

If:

(1) during the last 17 days of the Restricted Period the Company issues an
earnings release or announces material news or a material event relating to the
Company occurs; or

(2) prior to the expiration of the Restricted Period, the Company announces that
it will release earnings results during the 16-day period beginning on the last
day of the Restricted Period;

then the restrictions imposed by this agreement shall continue to apply until
the expiration of the 18-day period beginning on the issuance of the earnings
release or the announcement of the material news or the occurrence of the
material event, unless waived by Baird.

The undersigned acknowledges that notice of any extension of the Restricted
Period will be provided by the Company, with a copy to Baird, by no later than
the last day of the Restricted Period. In the absence of notice by the Company
of such extension, the restrictions imposed by this agreement shall be deemed to
have expired.

In addition, the undersigned hereby waives any and all notice requirements and
other rights with respect to the registration of any securities pursuant to any
agreement, instrument, understanding or otherwise, including any registration
rights agreement or similar agreement, to which the undersigned is a party or
under which the undersigned is entitled to any right or benefit, provided that
such waiver shall apply only to the Public Offering.

The undersigned understands that the Company and the Underwriters are relying
upon this agreement in proceeding toward consummation of the Public Offering.
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement. The undersigned further
understands that this agreement is irrevocable and shall be binding upon the
undersigned’s heirs, legal representatives, successors and assigns, provided
that this agreement shall automatically terminate and be of no further effect if
(i) the Public Offering shall not be consummated on or before September 30,
2011, (ii) the Company shall withdraw the Registration Statement on Form S-1
pursuant to which the Common Stock is to be registered or all of the Common
Stock covered by such Registration Statement when it is declared effective by
the Commission shall be deregistered, (iii) for any reason the Underwriting
Agreement shall be terminated before the closing of the Public Offering or
(iv) before the execution and delivery of the Underwriting Agreement, the
Company shall notify the undersigned and Baird that it will not be proceeding
with the Public Offering.

 

3



--------------------------------------------------------------------------------

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering shall be made only
pursuant to the Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Underwriters.

 

Very truly yours,

 

(Signature)

 

(Printed Name)

 

(Capacity) (Indicate capacity if person signing is signing as custodian or
trustee on behalf of an entity)

 

(Address)

 

4